Supplemental Opinion on Rehearing December 18, 1985 CA 85-16 George K. Cracraft, Chief Judge. The appellant petitions this court to rehear and reconsider its opinion of November 13, 1985, holding that the trial court lacked jurisdiction to order the sale in partition of the properties owned by the parties as tenants by the entirety. All of the arguments advanced in that petition were fully presented and considered by the court and found to be without merit. We do not reconsider them on a petition for rehearing pursuant to Rules of the Supreme Court and Court of Appeals Rule 20(g). In our original opinion we ordered the case reversed and dismissed. In the alternative the appellant asked that the cause be remanded rather than dismissed because there are “undelivered funds in the registry of the court which should be transferred to the purchaser if the partition sale is declared invalid.” He also states that the purchaser’s funds were paid to satisfy the mortgagee and the mortgaged debt should be transferred to the purchaser or the third party purchase be declared defective. The appellant states that an order of dismissal leaves no cause pending in the trial court which would authorize any further action by it. There is nothing in the abstract, argument or request for relief presented to this court which indicates that a sale was had under the partition decree or that there were any proceedings subsequent to the date of the decree appealed from. Our opinion of November 13, 1985 is reconsidered and supplemented for the limited purpose of permitting the chancellor to enter further orders with regard to any proceedings had subsequent to the reversed decree which are not inconsistent with our opinion. The cause is reversed and remanded with those directions.